Title: Cash Accounts, May 1769
From: Washington, George
To: 



[May 1769]



Cash


May 1—
To Ditto [cash] of Mr Chas Smith by Mr Edd Taylor
£  5. 0. 6


3—
To Ditto Won at Cards
4.17. 6


4—
To Ditto borrowed of Colo. Fieldg Lewis
50. 0. 0


6—
To Ditto recd of Mr P[hilip] Whitehd Claiborne for a years Interest of his Bond
14. 0. 0


8—
To Ditto recd from Mr Wm Dandridge on Acct of Do.
22. 0. 5


9—
To Ditto recd of Doctr Js Carter for a years Intt of Mrs [Joanna] McKenzies Bond
10.16. 0



To Cash of Mr James Gibson for a Bill of Excha: dra. by Jas Kirk for £160.0.0 Stg Exchange 22½ prCt 36.
196. 0. 0



To Cash recd of Mr Jos. Valentine
140. 0.10 1/2



To Ditto Won at Cards
1. 5. 0


13—
To Ditto recd from Mr Josh Valentine
24. 0. 0



Ditto recd of Do on Acct of Intt due from Francis Foster
14. 0. 0



14—
To Cash won at Cards
1. 0. 0


23—
To Cash recd from Wm Cash on Acct of Weavg
0. 2. 9


26—
To Ditto recd from Mr Wm Triplett on Acct of Do
2. 0. 0


27—
To Ditto won at Cards
0. 8. 0


Contra


May 1—
By Expences at Peyton’s Ordy
0.19. 7 1/2



By Ditto at Hubbards
0. 8. 6



By Ditto at Todds 4/. Servants 2/
0. 6. 0


2—
By Ferriages at Ruffins
0. 4. 0



By Expences of my Sick Horse
0.15. 0


3—
By Anthony Hay for 3 purses (that is Subscripn to 3 Wmsburg Purse Races)
3. 0. 0


4—
By Cash paid Peyton Randolph Esqr. for my tenth of 100 Tickets taken in Partnership with himself and others in Colo. Byrds Lottery
50. 0. 0



By Cards 20/. Servants 2/6—Charity 6/3
1. 8. 9


7—
By Dinner & Supper at Ayscoughs 10/. Coffee 2/
0.12. 0


8—
By Cash lost at Cards
1. 0. 0


10—
By Cash paid for 2 pr of Snap Earings for Colo. Mason
1. 0. 0


11—
By Charity 20/. Ferriages at York 3/9
1. 3. 9


13—
By Servants 1/3—Gave away 2/6
0. 3. 9


18—
By Anthony Hays Acct 32/9. And Club at Do arisg from the Associators meetg there 20/
2.12. 9



By 2 Oz. Pollichrista 2/. 2 Oz. Gumguacum 2/
0. 4. 0



By the Farmers Letters 3/6. a pr of Gloves 2/6
0. 6. 0



By Coffee 1/3. lent Edmd Randolph
0.10. 0



By Alexander Craig for J. P. Custis 1.15. Ditto for myself .16.
2.11. 0


13—
By Cash paid Colo. Fieldg Lewis by Mr James Gibson
196. 0. 0



By Ditto paid Do myself
2.16. 1 1/2


19—
By Servants 5/—Ditto 7/6
0.12. 6


20—
By Cash Lent Mr Robt Rutherford
5. 0. 0



By George Lafong Barber pr Rect
2. 6. 0




By Mrs Campbells Acct for Board &ca
6.15. 0



By Mr [William] Rind for Gazette due this Month &ca
1. 0. 0


21—
By Mrs Bassett for Sundries viz.




1 piece of Chintz
2.12.6




1 Hair Pin
. 6. 




1 Comb for the Hair
3. 9. 
3. 2. 3



By Servants 3/9—Exps. at Todds 6/5
0.10. 2


22—
By Expences at Port Royal
0.10. 4



By Ferriages at Do 2/6. Servants 1/3
0. 3. 9


23—
By Cash Lent Valentine Crawford
1. 0. 0


25—
By Joseph Sole Alterg J. P. Custis’s Boots
0. 2. 6


26—
By Expences at Cameron
0. 3. 9


27—
By Mrs Washington
2. 0. 0



By Mary Wilson
0.15. 0


28—
By Servants
0. 3. 9

   


